Citation Nr: 0514635	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including panic disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2002.

In July 2003, the Board remanded the veteran's claim for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran personnel records show that he served in Vietnam 
as a radar operator from September 1969 to September 1970. 

The veteran claims service connection for PTSD based on 
several stressors.  The veteran has stated that his convoy 
was ambushed going or coming out of Cambodia, and a bridge 
was blown up.  He stated that he spent most of his time in 
the hostile area just off the Cambodian border at a place 
called Fire Support Base Blue, and his unit was hit by the 
Viet Cong.  He stated that he had a medical problem and was 
treated in the field.  He noted that he was at the Fire 
Support Base Blue during the month of April.

During the veteran's videoconferencen hearing before the 
undersigned Veteran's Law Judge in September2002 he testified 
that when he was station at Fire Support Base Blue in March 
or April 1970 the base came under enemy attack.

In an October 2004 statement, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) noted that the 
Operational Report-Lessons Learned (OR-LL) submitted by the 
25th Infantry Division for the period ending April 30, 1970, 
showed that Patrol Base Blue, also known as Fire Support Base 
Blue, was attacked on April 1, 1970, with rockets and high 
explosives, resulting in two wounded U.S. servicemen.  

Based on the USASCRUR report and the veteran's statements 
regarding being stationed at Fire Support Base Blue during 
the month of April or March1970, the Board is satisfied that 
a stressor has been verified.  USASCRUR was unable to verify 
the remaining stressors reported by the veteran.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2004).

The Board notes that on the July 2004 VA examination the 
impression was panic disorder with agoraphobia, and 
depressive disorder with psychotic features.  The examiner 
noted that the RO's request for VA examination indicated that 
only an in-service stressor that had been verified by the RO 
or the Board was to be used as a basis for a diagnosis of 
PTSD.  The examiner noted that no such stressor was found in 
the claims file, which was carefully reviewed, and the 
veteran did not present a history that suggested PTSD as a 
diagnosis.  The examiner noted that the veteran was clearly 
in Vietnam, but there was no record of any verified incident 
or situation that would satisfy criterion for a diagnosis of 
PTSD.

In view of the verified stressor, the Board is of the opinion 
VA examination that considers the verified in-service 
stressor in relation to whether the veteran has a current 
diagnosis of PTSD.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be accorded a VA 
examination by a psychiatrist to 
determine the nature and severity of 
any psychiatric illness.  The veteran's 
claims folder is to be made available 
to the examiner for review prior to the 
examination.  All necessary tests 
should be conducted.  

The examiner is to be informed that 
only a stressor verified by the RO or 
the Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  The examiner should be 
informed that the only stressor 
verified is the enemy attack in April 
on Fire Support Base Blue.  

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether the 
stressor noted above is sufficient to 
produce post-traumatic stress disorder; 
and whether there is a link between the 
current symptomatology and the in-
service stressor found to be 
established by the record.  

A complete rational for any opinion 
expressed should be included in the 
report.

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


